PEI OK, J.
I concur. While the court in the instruction complained', of omitted one element, yet the jury upon that element could, properly have found but one way, namely, that the respondent neither knew nor appreciated the danger to which he-was exposed. As to that element the court might well have directed the jury how to find the fact as a matter of law. If,, therefore, the court could properly have done so, it cannot amount to reversible error because the court omitted that element from the charge and submitted only the other elements.